Citation Nr: 0630967	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  94-48 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the thoracic 
and lumbar spine prior to May 28, 2002. 

2.  Entitlement to an evaluation in excess of 30 percent for 
DJD of the thoracic and lumbar spine from May 28, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L.P.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1977, and from October 1981 to July 1992.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

This matter was last before the Board in November 2004, at 
which time it remanded the claim to afford the veteran due 
process and for the completion of additional development.  At 
this time, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if any further action is required on his 
part.


REMAND

The Board observes that during the pendency of this appeal, 
the veteran has repeatedly indicated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA) because of his back disability.  The current record 
includes copies of a December 2002 decision from the SSA 
representative of an award of benefits effective from 
November 2000, but does not contain the medical records and 
other information related to this decision, and also does not 
include any later-dated evidence and information of record in 
relation to the veteran's ongoing receipt of these benefits.  
Moreover, the December 2002 SSA decision classifies the 
veteran's level of back disability as severe.  

Accordingly, the Board observes that it is highly likely the 
SSA may have additional evidence that is pertinent to the 
veteran's pending claim for entitlement to an increased 
evaluation for his service-connected back disability, and VA 
is obligated to try and obtain these records for the veteran.  
38 C.F.R. § 3.159(c)(2) (2006); Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
to give that evidence the appropriate consideration and 
weight); Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final SSA decision be obtained, but also all records 
upon which that decision was based); Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the SSA in 
order to obtain records pertinent to the 
veteran's award of disability benefits, 
especially concerning back disability.  
The RO should request a copy of all 
disability determination records, as well 
as a copy of all medical records and 
other information relied upon for such 
determinations.

2.  After the RO completes the 
development requested above, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC), and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


